COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-272-CR


EX PARTE MICHAEL JOSEPH BENNETT


                                    ------------

            FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      On July 31, 2008, appellant Michael Joseph Bennett filed a notice of

appeal from the trial court’s refusal to consider his application for writ of

habeas corpus seeking an out-of-time petition for discretionary review from this

court’s decision in Ex parte Bennett, 245 S.W.3d 616 (Tex. App.—Fort Worth,

2008, pet. dism’d).

      The court of criminal appeals has granted appellant an out-of-time petition

for discretionary review. Ex parte Bennett, No. AP-76112, 2009 WL 624016,


      1
          … See Tex. R. App. P. 47.4.
at *1 (Tex. Crim. App. Mar. 11, 2009). Because the court of criminal appeals

granted appellant the relief he sought in his application for writ of habeas

corpus, the appeal to this court of the trial court’s refusal to consider the

application is moot. See Jack v. State, 149 S.W.3d 119, 123 n. 10 (Tex.

Crim. App. 2004). Consequently, we dismiss the appeal.


                                               PER CURIAM

PANEL: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 16, 2009




                                     2